DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.









Response to Amendment
In the reply filed 2/22/2022, applicant amended Claims 1, 2, 6, 9, 13, 15, and 17, and cancelled claims 7 and 16.  Claims 1-3, 6, 9, 12-15, 17, 18, and 21-23 are currently pending. 

Response to Arguments
	Applicant’s arguments with respect to Claims 1-3, 6, 9, 12-15, and 21-22 have been found persuasive.  The amendments to the claims have overcome the prior art of record, and the claims are now in condition for allowance.  
	With respect to Claims 17-18 and 23, applicant’s arguments have not been found persuasive.  The rejection below has been updated in view of the amendments to the claims filed 2/22/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roller et al. (US 2014/0050617) in view of Tanaka (US 2010/0114004).

a housing (22; Figure 1A) defining a blood inlet 32, a blood outlet port 34, and a blood flow path “B” extending therebetween (Figure 5A);
a membrane gas exchange/oxygenator portion 36 disposed along the blood flow path within the housing;
a heat exchange portion 140 disposed along the blood flow path prior to the gas exchange portion, the heat exchanger defining an internal space;
wherein the gas exchange/oxygenator portion 36 is disposed concentrically around the heat exchange (Figures 4-5B); and 
wherein a flow distribution element (108, 132) is disposed in the internal space at the center of the radial flow path (upstream of the blood treatment elements), wherein the flow distribution element is configured to promote substantially uniform radial flow distribution of blood entering the heat exchanger (see at least [0027] and [0038]).
In use, blood flows radially outward through the housing, such that the blood flow path extends from the blood inlet 32, through the heat exchange portion 140, through the gas exchange/oxygenator portion 36, and to the outlet 34.
Roller teaches the apparatus and method as claimed, but does not specifically teach one or more porous hollow fibers wound around the flow distribution element in a crisscrossing pattern with open spaces therebetween (i.e. within the internal space defined by the heat exchanger). 
Tanaka teaches a membrane blood oxygenator apparatus disposed within a housing (the outer shell of the device; Figures 8-11) comprising a blood inlet 8, a blood 
	Additionally, when Roller is combined with Tanaka as suggested above, Tanaka’s porous hollow fibers would be wound around the flow distribution element (108, 132), such that that are directly upstream of the heat exchanger 140 (see Figures 1A-5B of Roller).  
	Tanaka and Roller do not specifically teach wound around the flow distribution element in a crisscrossing pattern with open spaces therebetween. However, Tanaka .  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Roller as applied to claims 1, 9, and 17 above, and further in view of Elgas (US 6,638,479).  Tanaka and Roller  reasonably suggest the method of Claim 17 as claimed, but do not specifically teach that the density of the porous hollow fibers is higher at end portions of the flow distribution element than in a middle portion of the flow distribution element. 
Elgas teaches a blood oxygenator, wherein a porous hollow fiber bundle may be provided with a variable packing density.  Specifically, Elgas teaches that the hollow fiber bundle may be provided with a packing density that has a higher density in the regions near the outlet (i.e. end portions), thereby resulting in a pattern that better utilizes the available fiber bundle and improves the flow of blood therethrough (see entire disclosure, especially Column 2, Lines 44-60; Column 3, Lines 4-8; Column 3, Line 25 through Column 4, Line 42).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the oxygenator of Tanaka and Roller to provide the porous hollow fiber bundle layer with a variable fiber packing density that is denser at end portions than it is in the middle portion, as suggested by Elgas, in order to improve the flow characteristics of blood as it passes through the oxygenator.  


Allowable Subject Matter
Claims 1-3, 6, 9, 12-15, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:	
With respect to Claim 1, the prior art does not teach or suggest the oxygenator as claimed, wherein the flow distribution element has a frustoconical outer surface and one or more ribs thereon, wherein the porous hollow fibers are wound onto the outer surface of the flow distribution element.   Tanaka’s oxygenator has a frustoconical section, but it is not disposed on an outer surface thereof.  Accordingly, it is unclear why ribs would be disposed thereon, or why the frustoconical section would be moved to the outer surface of the flow distribution element. 
With respect to Claim 9, Tanaka and Roller do not teach or suggest the claimed notch arrangement.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHILIP R WIEST/Primary Examiner, Art Unit 3781